Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
A)  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claim 1 is very close to the cited prior arts, Van Doren et al. (US 2007/0008983) and   Saga et al. (US 10999, 132). However, the features “  comparing the characteristic of the read data to at least one threshold value to determine a latency, the latency being indicative of an amount of time associated with performing a context switch; based on the comparison of the characteristic of the read data to the at least one threshold value, tuning the latency associated with data processing with a user space networking stack, the data processing comprising performing one or more context switches between the user space networking stack and a kernel space networking stack, the tuning of the  latency comprising adjusting at least a frequency of the one or more context switches; and storing the read data in a second pool of resources in accordance with the tuned latency....” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


Claim 11 is  very close to the cited prior arts,  Van Doren  et al . (US 2007/0008983)  and   Saga et al. (US 10999,132). However, the features “ compare the characteristic of the read data to at least one threshold value to determine a latency, the latency being indicative of a priority associated with a context switch; based at least on [[a]]the comparison of the characteristic of the read data to the at least one threshold value, tune an operation associated with the read data, the tuning of the operation comprising modifying the priority associated with processing the read data by the user space networking stack; and store the read data in the first pool of dedicated memory resources.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


B) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claim 17 is very close to the cited prior arts, Van Doren et al. (US 2007/0008983)  and  Saga et al. (US 10999,132).However, the features “  compare the characteristic of the read data to at least one threshold value to determine a latency, the latency being indicative of an amount of time to batch at least a portion of the read data; modify, based at least on the comparison of the characteristic to the at least one threshold value, a processing of the at least a portion of the read data in a user space, the modification of the processing comprising modifying a batch size of an amount of the at least a portion of the read  prior art teachings.


C) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claim 21 is  very close to the cited prior arts,  Van Doren  et al . (US 2007/0008983)  and   Saga et al. (US 10999,132). However, the features  “ compare the characteristic of the read data to at least one threshold value to determine a latency, the latency being indicative of an amount of time to batch at least a portion of the read data; modify, based at least on the comparison of the characteristic to the at least one threshold value, a processing of the at least a portion of the read data in a user space, the modification of the processing comprising modifying a batch size of an amount of the at least a portion of the read data; and store the processed at least portion of read data in a second pool of resources.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-10, 12-16, 18-10 and 22-25 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194